DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations have been interpreted under 35 U.S.C. 112(f) because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the function:
an input reception section that receives an operation input (claim 1);
a control section that controls a motion (claim 1);
an image generation section that generates a game image (claim 1); 
a stimulus generation section disposed in the input device to stimulate the user’s hands (claim 1); and
a vibrator for generating vibration (claim 2).
Since these claim limitations invoke 35 U.S.C. 112(f), claims 1-9 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner’s Note: Applicant may wish to amend the claims in such a way that the game device comprises a processor programmed to carry out certain functions discussed above in order to obviate the interpretation under §112(f).  For instance, if Applicant believes the image generation section is carried out by a programmed processor, such amendments to the claims would be very helpful in advancing prosecution.  However, this approach may not be used if a limitation is a hardware feature.  For instance, if the vibrator for generating vibration requires physical hardware to perform (which is common in prior art devices), it should be amended in a different way and/or other appropriate action taken to obviate the interpretation under §112(f).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over BEST VR GOLF GAME 2017? | Everyday Golf VR HTC Vive Gameplay & Giveaway (hereinafter Everyday Golf) published on YouTube in view of US 2010/0245232 to Birnbaum et al. (hereinafter Birnbaum).
Regarding claims 1, 10, and 11, Everyday Golf teaches a game device, computer readable medium, and method therefor, comprising:

an input reception section that receives an operation input indicating a motion of an input device gripped by hands of a user (e.g., the HTC Vive handheld controller held by the user at 4:28);
a control section that controls a motion of a player character in a game space in accordance with the operation input (e.g., the HTC Vive handheld controller is moved in free space to generate a respective movement in virtual reality space, seen throughout the video); and
an image generation section that generates a game image (e.g., a graphics card, such as the GTX 1080 Ti at 15:00), wherein, when a golf club held by the player character comes into contact with an object in the game space, the control section drives a stimulus generation section disposed in the input device to stimulate the user's hands gripping the input device (e.g., haptic feedback is generated in the handheld controller when the virtual space ball is hit by the virtual space golf club, discussed at 10:00). 
Everyday Golf teaches the invention substantially as described above, and further shows that certain swings of the golf club will impact the ground and cause the virtual grass to be dug up, revealing the dirt beneath (see e.g., 12:50 and 15:37), while other swings of the golf club will not impact the grass (see e.g., 17:30 and 13:59).  The Examiner notes that whether the grass is impacted is determined independently of the type of club used (see 17:30 where no grass is hit while using a wedge versus 12:50 where the grass is hit using the wedge).  
While the Everyday Golf video discusses haptic feedback upon impact with the ball, Everyday Golf does not appear to teach that haptic feedback is generated based upon impact with the ground.  In a related disclosure, Birnbaum teaches a handheld computer interface with haptic feedback provided by an impact actuator (see abstract and par. 28).  Like Everyday Golf, Birnbaum teaches the use of the handheld device to model one or more golf clubs of different types (e.g., putter, driver, etc.) that exist in a virtual environment (see Birnbaum Figs. 6a-6c).  Birnbaum teaches the use of an impact actuator “that can create a high intensity, high frequency, short duration effect used to simulate collisions with external objects such as baseballs or swords, or recoil from shooting projectiles” (par. 28).  Birnbaum therefore teaches simulating collisions with multiple types of external objects in addition to sports balls.  It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Everyday Golf to include haptic feedback for collisions with virtual elements other than the golf ball, as taught by Birnbaum, in order to improve the realism of Everyday Golf’s virtual club hitting the ground, as well as to improve the player’s golf swing form. 
Regarding claim 2, the combination of Everyday Golf and Birnbaum teaches or suggests wherein the stimulus generation section is a vibrator for generating vibration (e.g., haptic feedback).
Regarding claim 3, the combination of Everyday Golf and Birnbaum teaches or suggests wherein, when, in the game space, a position in a height direction of a tip of the golf club is lower than a position in the height direction of the ground, the control section drives the stimulus generation section (e.g., a haptic feedback is activated when the golf club swings sufficiently low to impact the ground).
Regarding claim 4, the combination of Everyday Golf and Birnbaum teaches or suggests wherein, based on a difference between the position in the height direction of the tip of the golf club and the position in the height direction of the ground, the control section adjusts a level of a stimulus that is to be generated (e.g., generating a greater haptic signal for a deeper collision versus a lesser or no haptic signal for a slight or no collision; see at least Birnbaum Figs. 5 and 6a-6c).
Regarding claim 5, the combination of Everyday Golf and Birnbaum teaches or suggests wherein, when the position in the height direction of the tip of the golf club is lower than the position in the height direction of the ground, the image generation section generates an image indicating that the golf club is in contact with the ground (e.g., when the grass is dug up in Everyday Golf at 12:50 and 15:37).
Regarding claim 6, the combination of Everyday Golf and Birnbaum teaches or suggests wherein the input device includes a rod-shaped housing portion (e.g., the HTC Vive handheld device in Everyday Golf and handheld device 50 of Birnbaum), and
a ratio in a real space between a height of the user and a length of the input device is higher than a ratio in the game space between a height of the player character and a length of the golf club (this feature is interpreted to mean that the real player is holding an input device that is relatively short compared to if he were holding a real golf club, whereas the virtual character is holding a representation of a golf club of common proportion to the virtual character; both references teach this feature as both provide input devices that are markedly shorter than a real golf club and the virtual representation is relatively longer in order to represent a full-length golf club in the virtual world; see Everyday Golf at least at 12:47 and Birnbaum at Figs. 6a-6c).
Regarding claim 7, the combination of Everyday Golf and Birnbaum teaches or suggests wherein, when the golf club held by the player character comes into contact with the ground in the game space while the input reception section is receiving a user's operation input from a predetermined input section of the input device, the control section drives the stimulus generation section disposed in the input device (e.g., haptic feedback is generated in the handheld controller when the virtual space ball is hit by the virtual space golf club, discussed at 10:00 of Everyday Golf).
Regarding claim 8, the combination of Everyday Golf and Birnbaum teaches or suggests wherein, when the golf club held by the player character comes into contact with the ground in the game space while the user is facing downward, the control section drives the stimulus generation section disposed in the input device (e.g., the player’s head is looking down at the ground and haptic feedback is generated in the handheld controller when the virtual space ball is hit by the virtual space golf club, discussed at 10:00 of Everyday Golf).
Regarding claim 9, Everyday Golf teaches wherein the game image is outputted to a head-mounted display (e.g., the head mounted display of an HTC Vive, worn by the player throughout gameplay).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715